DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 5 and 8, the “large and small apertures” of claim 5 and the “first, second, and third apertures” of claim 8 are unclear.  Claim 1 now discloses the plurality of apertures has a forward set and a rear set.  As written, the apertures of claims 5 and 8 are in addition to the sets of apertures which is not supported.  Claims 5 and 8 need to further limit the front and rear sets of apertures and not the broad “plurality of apertures” limitation.
With regards to claim 21, it is unclear what structure defines the utensil being flat.  As written, claim 1 discloses the head has a top and bottom sides.  It is the top and bottom sides that need to be disclosed as being flat. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 8, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gonterman et al. (D800,515) in view of Perez (D790,929) and Durbin (D396,389).  Please see the first Figure below for Examiner added reference labels to Gonterman et al. and the second Figure for Examiner added reference labels Durbin [with evidence references Latham (D188,618), Latham (D188,618), and Donaldson (D163,028)].
With regards to claims 1, 4, 20, and 21, Gonterman et al. disclose the invention including a utensil (Fig. 5) with a handle (1), a head (2) having a top side (left side in Fig. 2), a bottom side (right side in Fig. 2), a plurality of apertures extending thought the head from the top side to the bottom side (3), the handle has a longitudinal axis (4), and the head is flat (Fig. 2).

    PNG
    media_image1.png
    640
    380
    media_image1.png
    Greyscale

However, with regards to claims 1 and 20, Gonterman et al. fail to disclose the utensil has a choke guard disposed between the handle and the head.
Perez teach it is known in the art of food utensils to incorporate a choke guard disposed between the handle and the head (Figs 1, 2, 4, and 5).  Such a modification makes the utensil safer.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided Gonterman et al. with the guard, as taught by Perez, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claims 1, 3-5, 8, and 20, Gonterman et al. fail to disclose the apertures include a forward set of parallel apertures and a rearward set of parallel apertures closer to the choke guard than the forward set of apertures, the forward set has a first elongated aperture having a first longitudinal axis, the rear set has a second elongated aperture having a second longitudinal axis, the longitudinal axes are axially aligned, the first and second axes are parallel to the handle longitudinal axis, the plurality of apertures has a large aperture and a plurality of small apertures with a smaller volume than the large aperture, the plurality of apertures has a first, second, and third aperture.
Durbin teaches it is known in the art of food utensil heads to incorporate apertures include a forward set of apertures (f1, f2, f3) and a rearward set of apertures (r1, r2, r3), the forward set has a first elongated aperture having a first longitudinal axis (f1), the rear set has a second elongated aperture having a second longitudinal axis (r1), the longitudinal axes are axially aligned (Fig. 2), the plurality of apertures has a large aperture (f1) and a plurality of small apertures with a smaller volume than the large aperture (f2, f3), the plurality of apertures has a first (r1), second (r2), and third aperture (r3).  Modified Gonterman et al. disclose the rear apertures (r1, r2, r3) being closer to the choke guard (6) than the forward set of apertures (f1, f2, f3) and the first and second axes are parallel to the handle axis (4, f1, r1).  Gonterman et al. also teach that it is known for alternate shapes, locations, orientations, and numbers of apertures (Figs. 1, 3, 4, and 6).  Both Latham references (Fig. 1) provide evidence that different food utensils with different intended functions can have the same aperture shapes, locations, orientations, and numbers.  Donaldson (Fig. 1) discloses a food utensil with apertures having shapes on the order of that shown in Gonterman et al.   Donaldson and both Latham references provide evidence that one skilled in the art would consider the apertures from any food utensil.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided Gonterman et al. with the aperture shapes and locations, as taught by Durbin, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.

    PNG
    media_image2.png
    675
    383
    media_image2.png
    Greyscale

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDaniel (D339,036) and Rea, Sr. (D298,721).  Please see the first Figure below for Examiner added reference labels to McDaniel and the second Figure below for Examiner added reference labels to Rea, Sr.  
McDaniel disclose the invention including a utensil (1) with a handle (2), a head (3) having a top side (4), a bottom side (5), and a choke guard disposed between the handle and the head (6).

    PNG
    media_image3.png
    309
    634
    media_image3.png
    Greyscale

However, McDaniel fails to disclose a plurality of apertures extending though the head from the top side to the bottom side and the apertures include a forward set of apertures and a rearward set of apertures closer to the choke guard than the forward set of apertures.
Rea, Sr. teaches it is known in the art of utensils heads to incorporate a plurality of apertures (f1, f2, f3, r1, r2, r3) extending though the head from the top side to the bottom side (Figs. 10 and 12), and the apertures include a forward set of apertures (f1, f2, f3) and a rearward set of apertures (r1, r2, r3, r4, r5).  Modified McDaniel discloses the rear apertures (r1, r2, r3, r4, r5) being closer to the choke guard (6) than the forward set of apertures (f1, f2, f3).  Such a modification allows the user put a food item into the utensil head and to allow for a liquid portion of the food item to drain from the head leaving a solid portion of the food item to remain.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided McDaniel with the apertures, as taught by Rea, Sr., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.

    PNG
    media_image4.png
    357
    1106
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 8, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the remaining rejection of claim 20 have been fully considered but they are not persuasive.  Both McDaniel and Rea, Sr. both disclose spoons.  Apertures in spoons are well known in the art spoon art for allowing a liquid portion of a food item received in the spoon head to drain out leaving a solid portion of the food item to remain.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 May 2022
/Jason Daniel Prone/ 
Primary Examiner, Art Unit 3724